DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-11 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Haslam et al. (US 20200412574 A1) and Risse et al. (US 20150349977 A1) are the closest prior art to the claimed invention. 
Regarding claim 1, Haslam teaches an interface device operatively coupling an associated first control and communication network of one or more towed units of an associated combination vehicle with an associated second control and communication network of an associated towing vehicle of the associated combination vehicle towing the one or more towed units, the interface device comprising: a first interface circuit operatively coupled with the first control and communication network of the one or more towed units, the first interface circuit receiving a first towed unit message from one or more associated towed unit controllers of the one or more towed units via the first control and communication network, the first towed unit message comprising first towed unit message data representative of a first towed unit status of the one or more associated towed unit controllers disposed in the one or more towed units; a second interface circuit operatively coupled with the second control and communication network of the towing vehicle, wherein the second control and communication network is different than the first control and communication network; a processor operatively coupled with the first and second interface circuits; a memory device operatively coupled with the processor; and logic stored in the memory device, the logic being executable by the processor to: convert the first 
Risse teaches transmit the converted towed unit message compatible with the second control and communication network to the second interface circuit; and control the second interface circuit to transmit the converted towed unit message compatible with the second control and communication network on the second control and communication network of the associated towing vehicle.
Haslam and Risse, alone or in combination do not teach, determine, from the first message rate, a quantity of towed units of the one or more towed units; generate towed unit quantity data representative of the determined quantity of towed units: convert the towed unit quantity data to a towed unit quantity message compatible with the second control and communication network; transmit the towed unit quantity message to the second interface circuit; and control the second interface circuit to transmit the towed unit the towed unit quantity message on the second control and communication network of the associated towing vehicle of a particular application in combination with all the recited limitations of claim 1.
Regarding claim 6, Haslam teaches an interface device operatively coupling an associated first control and communication network of one or more towed units of an associated combination vehicle with an associated second control and communication network of an associated towing vehicle of the associated combination vehicle towing the one or more towed units, the interface device comprising: a first interface circuit operatively coupled with the first control and communication network of the one or more towed units, the first interface circuit receiving a plurality of towed unit messages from one or more associated towed unit controllers of the one or more towed units via the first control and communication network; a second interface circuit operatively coupled with the second control and communication network of the towing vehicle, wherein the second control and communication network is different than the first control and communication network; a processor operatively coupled with the first and second interface circuits; a memory device operatively coupled with the processor.
Risse teaches wherein each of the plurality of towed unit messages comprises identification (ID) data representative of a unique identification of the one or more towed units.
Haslam and Risse, alone or in combination do not teach logic stored in the memory device, the logic being executable by the processor to: determine, from the identification (ID) data representative of the unique identification of the one or more towed units, a quantity of towed units of the one or more towed units; generate towed unit quantity data representative of the determined quantity of towed units; convert the towed unit quantity data to a towed unit quantity message compatible with the second control and communication network; transmit the towed unit quantity message compatible with the second control and communication network to the second interface circuit; and control the second interface circuit to transmit the towed unit quantity message on the second control and communication network of the associated towing vehicle of a particular application in combination with all the recited limitations of claim 6.
Regarding claim 7, Haslam teaches an interface device operatively coupling an associated first control and communication network of one or more towed units of an associated combination vehicle with an associated second control and communication network of an associated towing vehicle of the associated combination vehicle towing the one or more towed units, the interface device comprising: a first interface circuit operatively coupled with the first control and communication network of the one or more towed units, the first interface circuit receiving a plurality of towed unit messages from one or more associated towed unit controllers of the one or more towed units via the first control and communication network, wherein each of the plurality of towed unit messages comprises health status data representative of a health status of a one or more of the associated towed unit controllers of one or more towed units; a second interface circuit operatively coupled with the second control and communication network of the towing vehicle, wherein the second control and communication network is different than the first control and communication network; a processor operatively coupled with the first and second interface circuits; a memory device operatively coupled with the processor.
Risse teaches the logic stored in the memory device is executable by the processor to: determine, from the health status data of the plurality of first towed unit messages, an overall health status of the one or more associated towed unit controllers of one or more towed units.
Haslam and Risse alone or in combination do not teach generate overall health status data representative of the determined overall health status of the one or more associated towed unit controllers of one or more towed units quantity of towed units; convert the overall health status data to an overall health status message compatible with the second control and communication network; transmit the overall health status message compatible with the second control and communication network to the second interface circuit; and control the second interface circuit to transmit the overall health status message compatible with the second control and communication network on the second control and communication network of the associated towing vehicle a particular application in combination with all the recited limitations of claim 7.

Regarding claim 8, Haslam teaches a method of interfacing an associated first control and communication network of one or more towed units of an associated combination vehicle with an associated second control and communication network of an associated towing vehicle of the associated combination vehicle towing the one or more towed units, the method comprising: receiving by a first interface circuit operatively coupled with the first control and communication network of the one or more towed units a plurality of towed unit messages from one or more associated towed unit controllers of the one or more towed units via the first control and communication network at a first message rate, the plurality of towed unit messages comprising a first towed unit message comprising 
Risse teaches converting the first towed unit message data of the first towed unit message to a towed unit status message compatible with the second control and communication network; transmitting the towed unit status message to a second interface circuit operatively coupled with the second control and communication network of the towing vehicle.
Haslam and Risse, alone or in combination, do not teach determining, from the first message rate, a quantity of towed units of the one or more towed units; generating towed unit quantity data representative of the determined quantity of towed units; converting the towed unit quantity data to a towed unit quantity message compatible with the second control and communication network; transmitting the towed unit quantity message to a second interface circuit operatively coupled with the second control and communication network of the towing vehicle; and transmitting by the second interface circuit the towed unit status message and the towed unit quantity message on the second control and communication network of the associated towing vehicle a particular application in combination with all the recited limitations of claim 8.

Regarding claim 13, Haslam teaches a method of interfacing an associated first control and communication network of one or more towed units of an associated combination vehicle with an associated second control and communication network of an associated towing vehicle of the associated combination vehicle towing the one or more towed units, the method comprising: receiving by a first interface circuit operatively coupled with the first control and communication network of the one or more towed units a plurality of first towed unit messages from one or more associated towed unit controllers of the one or more towed units via the first control and communication network; wherein the second control and communication network is different than the first control and communication network.
Risse teaches wherein each of the plurality of first towed unit messages comprises identification (ID) data representative of a unique identification of the one or more towed units.
Haslam and Risse, alone or in combination, do not teach executing logic stored in a memory device of an interface device by a processor to: determine, from the identification (ID) data representative of the unique identification of one or more towed units, a quantity of towed units of the one or more towed units; generate towed unit quantity data representative of the determined quantity of towed units; convert the towed unit quantity data to a towed unit quantity message compatible with the second control and communication network; transmit the towed unit quantity message compatible with the second control and communication network to a second interface circuit operatively coupled with the second control and communication network of the towing vehicle; and control the second interface circuit to transmit the towed unit quantity message compatible with the second control and communication network on the second control and communication network of the associated towing vehicle a particular application in combination with all the recited limitations of claim 13.  

Regarding claim 14, Haslam teaches a method of interfacing an associated first control and communication network of one or more towed units of an associated combination vehicle with an associated second control and communication network of an associated towing vehicle of the associated combination vehicle towing the one or more towed units, the method comprising: receiving by a first interface circuit operatively coupled with the first control and communication network of the one or more towed units a plurality of first towed unit messages from one or more associated towed unit controllers of the one or more towed units via the first control and communication network, wherein each of the plurality of first towed unit messages comprises health status data representative of a health wherein the second control and communication network is different than the first control and communication network.
Risse teaches executing logic stored in a memory device of an interface device by a processor to: determine, from the health status data of the plurality of first towed unit messages, an overall health status of the one or more associated towed unit controllers of one or more towed units.
Haslam and Risse, alone or in combination, do not teach generate overall health status data representative of the determined overall health status of the one or more associated towed unit controllers of one or more towed units quantity of towed units; convert the overall health status data to an overall health status message compatible with the second control and communication network; transmit the overall health status message compatible with the second control and communication network to a second interface circuit operatively coupled with the second control and communication network of the towing vehicle; and control the second interface circuit to transmit the overall health status message compatible with the second control and communication network on the second control and communication network of the associated towing vehicle a particular application in combination with all the recited limitations of claim 14. 

Regarding claim 21, Haslam teaches an interface device operatively coupling an associated first control and communication network of one or more towed units of an associated combination vehicle with an associated second control and communication network of an associated towing vehicle of the associated combination vehicle towing the one or more towed units, the interface device comprising: a first interface circuit operatively coupled with the first control and communication network of the one or more towed units; a second interface circuit operatively coupled with the second control and communication network of the towing vehicle, wherein the second control and communication network 
Risse teaches the first interface circuit receiving a plurality of towed unit messages from one or more associated towed unit controllers of the one or more towed units via the first control and communication network at a first message rate.
Haslam and Risse, alone or in combination, do not teach logic stored in the memory device, the logic being executable by the processor to: determine, from the first message rate, a quantity of towed units of the one or more towed units; generate towed unit quantity data representative of the determined quantity of towed units; convert the towed unit quantity data to a towed unit quantity message compatible with the second control and communication network; transmit the towed unit quantity message to the second interface circuit; and control the second interface circuit to transmit the towed unit quantity message on the second control and communication network of the associated towing vehicle a particular application in combination with all the recited limitations of claim 21.

Regarding claim 22, Haslam teaches a method of interfacing an associated first control and communication network of one or more towed units of an associated combination vehicle with an associated second control and communication network of an associated towing vehicle of the associated combination vehicle towing the one or more towed units, the method comprising; wherein the second control and communication network is different than the first control and communication network.
Risse teaches receiving by a first interface circuit operatively coupled with the first control and communication network of the one or more towed units a plurality of first towed unit messages from the one or more associated towed unit controllers of the one or more towed units at a first message rate.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pieromek (US 20200282965 A1) discloses system and method of controlling individual trailer brakes on a towed trailer supporting numerous fault tolerant behaviors including activating each operational brake when a brake is shorted. System operates in multiple modes where it operates with traditional brake controllers, operates in a degraded braking mode without a brake controller and in the preferred mode it retrieves vehicle information from tow vehicle and then communicates with a brake actuator controller over the trailer brake wire. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641   
                                                                                                                                                                                      
/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641